


Exhibit 10.4

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT is made and entered into as of the 17th day of
February, 2014 (the “Agreement”), by and between THOMPSON DESIGNS, INC., a
Nevada corporation (the “Company”), and Kin Chan (the “Executive”),
(collectively the “Parties”).

 

WITNESSETH:

 

WHEREAS, Executive has represented that she has the experience, background and
expertise necessary to enable him to be the Company’s Executive Vice President
of R&D; and

 

WHEREAS, based on such representation, and the Company’s reasonable due
diligence, the Company wishes to employ Executive as its Executive Vice
President of R&D and Executive wishes to be so employed, in each case, upon the
terms hereinafter set forth.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements herein contained, and other good and valuable
consideration, the Parties agree as follows:

 

1.              DEFINITIONS.  As used herein, the following terms shall have the
following meanings:

 

1.1                   “Affiliate” means any Person controlling, controlled by or
under common control with the Company.

 

1.2                   “Board” means the Board of Directors of the Company.

 

1.3                   “Change of Control” means the occurrence of any of the
following:

 

1.3.1                     An acquisition of any common stock or other voting
securities of the Company entitled to vote generally for the election of
directors (the “Voting Securities”) by any “Person” or “Group” (as such term is
used for purposes of Section 13(d) or 14(d) of the Exchange Act), immediately
after which such Person or Group, as the case may be, has “Beneficial Ownership”
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of more
than 50% of the then outstanding shares of common stock or the combined voting
power of the Company’s then outstanding Voting Securities; provided, however,
that in determining whether a Change of Control has occurred, shares of common
stock or Voting Securities that are acquired in a Non-Control Acquisition (as
defined below) shall not constitute an acquisition which would cause a Change of
Control. “Non-Control Acquisition” shall mean an acquisition by (i) the Company,
(ii) any subsidiary of the Company (“Subsidiary”) or (iii) any employee benefit
plan maintained by the Company or any Subsidiary, including a trust forming part
of any such plan (an “Employee Benefit Plan”);

 

1.3.2                     The consummation of:

 

1.3.2.1           a merger, consolidation or reorganization involving the
Company or any Subsidiary, unless the merger, consolidation or reorganization is
a Non-Control Transaction. “Non-Control Transaction” shall mean a merger,
consolidation or reorganization of the Company or any Subsidiary where:

 

--------------------------------------------------------------------------------


 

1.3.2.1.1 the shareholders of the Company immediately prior to the merger,
consolidation or reorganization own, directly or indirectly, immediately
following such merger, consolidation or reorganization, at least 50% of the
combined voting power of the outstanding voting securities of the corporation
resulting from such merger, consolidation or reorganization (the “Surviving
Corporation”) in substantially the same proportion as their ownership of the
common stock or Voting Securities, as the case may be, immediately prior to the
merger, consolidation or reorganization,

 

1.3.2.1.2 the individuals who were members of the Incumbent Board of directors
immediately prior to the execution of the agreement providing for the merger,
consolidation or reorganization constitute at least two-thirds of the members of
the board of directors of the Surviving Corporation, or a corporation
beneficially owning, directly or indirectly, a majority of the voting securities
of the Surviving Corporation, and

 

1.3.2.1.3 no Person or Group, other than (1) the Company, (2) any Subsidiary,
(3) any Employee Benefit Plan or (4) any other Person or Group who, immediately
prior to the merger, consolidation or reorganization, had Beneficial Ownership
of not less than 20% of the then outstanding Voting Securities or common stock,
has Beneficial Ownership of 20% or more of the combined voting power of the
Surviving Corporation’s then outstanding voting securities or common stock;

 

1.3.2.2 a complete liquidation or dissolution of the Company; or

 

1.3.2.3 the sale or other disposition of all or substantially all of the assets
of the Company to any Person (other than a transfer to a Subsidiary).

 

Notwithstanding the foregoing, a Change of Control shall not be deemed to have
occurred solely because any Person or Group (the “Subject Person”) acquired
Beneficial Ownership of more than the permitted amount of the then outstanding
Voting Securities or common stock of the Company as a result of an acquisition
of Voting Securities or common stock by the Company which, by reducing the
number of shares of Voting Securities or common stock then outstanding,
increases the proportional number of shares beneficially owned by the Subject
Person; provided, however, that if a Change of Control would have occurred (but
for the operation of this sentence) as a result of the acquisition of Voting
Securities or common stock by the Company, and after such acquisition by the
Company, the Subject Person becomes the beneficial owner of any additional
shares of Voting Securities or common stock, which increases the percentage of
the then outstanding shares of Voting Securities or common stock beneficially
owned by the Subject Person, then a Change of Control shall be deemed to have
occurred.

 

1.4                   “Code” means the Internal Revenue Code of 1986, as
amended.

 

1.5                   “Common Stock” means the Company’s common stock, par value
$.001 per share.

 

2

--------------------------------------------------------------------------------


 

1.6                   “Cause” means (i) conviction of any crime whether or not
committed in the course of his employment by the Company; (ii) Executive’s
refusal to carry out resolutions of the Board which are consistent with
Executive’s role as Chief Executive Officer; or (iii) the breach of any
representation, warranty or agreement between Executive and Company.

 

1.7                   “Date of Termination” means (a) in the case of a
termination for which a Notice of Termination (as hereinafter defined in
Section 5.3) is required, 15 days from the date of actual receipt of such Notice
of Termination or, if later, the date specified therein, as the case may be, and
(b) in all other cases, the actual date on which the Executive’s employment
terminates during the Term of Employment (as hereinafter defined in Section 3)
(it being understood that nothing contained in this definition of “Date of
Termination” shall affect any of the cure rights provided to the Executive or
the Company in this Agreement).

 

1.8                   “Disability” means Executive’s inability to render, for a
period of three consecutive months, services hereunder due to his physical or
mental incapacity.

 

1.9                   “Effective Date” means the date hereof.

 

1.10            “Good Reason” means a reduction by the Company in Executive’s
base compensation (base salary and target bonus) as in effect immediately prior
to such reduction.

 

1.11            “Person(s)” means any individual or entity of any kind or
nature, including any other person as defined in Section 3(a)(9) of the
Securities Exchange Act of 1934, and as used in Sections 13(d) and
14(d) thereof.

 

1.12            “Prospective Customer” shall mean any Person which has either
(a) entered into a nondisclosure agreement with the Company or any Company
subsidiary or Affiliate or (b) has within the preceding 12 months received a
currently pending and not rejected written proposal in reasonable detail from
the Company or any of the Company’s subsidiary or Affiliate.

 

1.13            “Separation from Service” or “Separates from Service” means a
termination of employment with the Company that the Company determines is a
Separation from Service in accordance with Section 409A of the Code.

 

1.14            “Severance Payment” means the payment of severance compensation
as provided in Section 7 of this Agreement.

 

2.              EMPLOYMENT.

 

2.1       Agreement to Employ. Effective as of the Effective Date, the Company
hereby agrees to employ Executive, and Executive hereby agrees to serve, subject
to the provisions of this Agreement, as an officer and executive of the Company.

 

2.2       Duties and Schedule. Executive shall serve as the Company’s Executive
Vice President of R&D and shall have such responsibilities as designated by the
Chief Executive Officer of the Company that are not inconsistent with applicable
laws, regulations and rules.  Executive shall report directly to the President
and Chief Executive Officer of the Company.

 

3

--------------------------------------------------------------------------------


 

3.              TERM OF EMPLOYMENT. Unless Executive’s employment shall sooner
terminate pursuant to Section 5, the Company shall employ Executive for a term
commencing on the Effective Date and ending on the fourth anniversary thereof
(the “Term”). The Term shall automatically renew for an additional year unless
either Party provides notice to the other that the Term shall not continue
within 30 days prior to the end of the prior Term. The period during which
Executive is employed pursuant to this Agreement shall be referred to as the
“Term” or the “Term of Employment.”

 

4.              COMPENSATION.

 

4.1                   Salary and Bonus. Executive’s salary during the Term shall
be a gross amount of US$225,000 per annum or such other higher rate as the Board
of Directors may determine from time to time (the “Salary”), payable monthly in
arrears from the Effective Date. Subject to Section 8.5, the Executive shall be
responsible for paying all applicable taxes on his Salary. The Executive shall
be entitled to an annual bonus if performance targets are met at the discretion
of the Board of the Directors.

 

4.2                   Vacation. Executive shall be entitled to twenty (20) days
of paid vacation per year taken at such times so as to not materially impede his
duties hereunder. Vacation days that are not taken in the current year may be
carried over into future years.  Sick leaves shall be consistent with the
Company’s standard policies and applicable U.S. law.  Executive should be
entitled to standard U.S. government holidays in addition to vacation or sick
leaves.

 

4.3                   Business Expenses. Executive shall be reimbursed by the
Company for all ordinary and necessary expenses incurred by Executive in the
performance of his duties hereunder on behalf of the Company subject to the
approval by the Board of Directors.

 

5.              TERMINATION.

 

5.1                   Termination Due to Death or Disability.

 

5.1.1                     Death. This Agreement shall terminate immediately upon
the death of Executive.  Upon Executive’s death, Executive’s estate or
Executive’s legal representative, as the case may be, shall be entitled to
Executive’s accrued and unpaid Salary and vacation as of the date of Executive’s
death, plus all other compensation and benefits that were vested through the
date of Executive’s death.

 

5.1.2                     Disability. In the event of Executive’s Disability,
this Agreement shall terminate and Executive shall be entitled to (a) accrued
and unpaid vacation through the first date that a Disability is determined; and
(b) all other compensation and benefits that were vested through the first date
that a Disability has been determined.

 

5.2                   Termination.  Both the Company and the Executive may
terminate the employment hereunder by delivery of written notice to the other
party at least fifteen (15) days prior to termination date or with a shorter
notice period if agreed upon by the Parties provided, however, that in the event
of a breach of this Agreement by the Executive or an event which would
constitute “Cause,” the Company may immediately terminate this Agreement upon
written notice with no waiting period. Upon the effective date of termination
under this Section 5.2, Executive shall be entitled to all compensation that was
vested through such effective date.

 

4

--------------------------------------------------------------------------------


 

5.3                   Notice of Termination.  Any termination of the Executive’s
employment by the Company or the Executive shall be communicated by a notice in
accordance with Section 8.4 of this Agreement (the “Notice of Termination”).

 

5.4                   Payment. Except as otherwise provided in this Agreement,
any payments to which the Executive shall be entitled under this Section 5,
including, without limitation, any economic equivalent of any benefit, shall be
made as promptly as possible following the Date of Termination, but in no event
more than 30 days after the Date of Termination.  If the amount of any payment
due to the Executive cannot be finally determined within 30 days after the Date
of Termination, such amount shall be reasonably estimated on a good faith basis
by the Company and the estimated amount shall be paid no later than thirty (30)
days after such Date of Termination.  As soon as practicable thereafter, the
final determination of the amount due shall be made and any adjustment requiring
a payment to Executive shall be made as promptly as practicable.  The payment of
any amounts under this Section 5 shall not affect Executive’s rights to receive
any workers’ compensation benefits.

 

6.              EXECUTIVE’S REPRESENTATIONS. Executive hereby represents and
warrants to the Company that (i) the execution, delivery and performance of this
Agreement by Executive do not and shall not conflict with, breach, violate or
cause a default under any contract, agreement, instrument, order, judgment or
decree to which Executive is a party or by which he is bound, and (ii) upon the
execution and delivery of this Agreement by the Company, this Agreement shall be
the valid and binding obligation of Executive, enforceable in accordance with
its terms.  Executive hereby acknowledges and represents that he has consulted
with independent legal counsel regarding his rights and obligations under this
Agreement and that he fully understands the terms and conditions contained
herein.

 

7.              COMPENSATION UPON SEPARATION FROM SERVICE FOLLOWING A CHANGE OF
CONTROL. If Executive Separates from Service on account of (i) an involuntary
termination or (ii) a voluntary termination for Good Reason, within twelve
(12) months after a Change in Control, then subject to (x) Executive’s signing
and not revoking a separation agreement and release of claims in a form
reasonably satisfactory to the Company.

 

7.1                   Executive will be entitled to a Severance Payment in an
amount computed as follows:

 

7.1.1                     A lump sum payment, paid in accordance with subsection
7.3 below, equal to two (2) times the Executive’s Annual Compensation; plus

 

7.1.2                     The same Company-paid health and group-term life
insurance benefits as were provided to Executive and his family under plans of
the Company as of the Change of Control for a total of eighteen (18) months,
provided that all payments be made prior to December 31 of the second year
following the year in which Executive Separates from Service. Notwithstanding
the foregoing, the Company may, at its option, satisfy any requirement that the
Company provide coverage under any plan by instead providing coverage under a
separate plan or plans providing coverage that is no less favorable.

 

5

--------------------------------------------------------------------------------


 

7.2                   The Company agrees that, in addition to the payments
provided under Section 7.1, all outstanding unvested stock options, restricted
stock, performance shares and stock appreciation rights previously granted to
Executive under any Company equity or long-term incentive plan or program (a
“Company Incentive Plan”) (including any stock options, restricted stock,
performance shares and stock appreciation rights assumed by the Company in
connection with its acquisition of another entity) or otherwise shall
immediately be 100% vested upon such Separation from Service. Notwithstanding
anything to the contrary contained therein, Executive shall be entitled to
exercise any stock options or stock appreciation rights until the expiration of
three months following his Separation from Service (or until such later date as
may be applicable under the terms of the award agreement governing the stock
option or stock appreciation right upon termination of employment), subject to
the maximum full term of the stock option or stock appreciation right. In
addition, the Company agrees that all restricted stock units, performance-based
restricted stock units, and long-term incentive cash programs (“Long-Term
Incentives”) previously granted to Executive under any Company Incentive Plan
shall immediately be 100% vested upon such Separation from Service. However, the
issuance or payment of such restricted stock units, performance-based restricted
stock units or long-term incentives shall be governed by Executive’s applicable
grant or award agreement. Notwithstanding the immediately preceding sentence, in
no event will the 100% vesting apply to restricted stock units,
performance-based restricted stock units or long-term incentives if the 100%
vesting would cause adverse tax consequences under Code Sec. 409A.

 

7.3                   All payments made to Executive under subsection 7.1 shall
be made as soon as administratively practicable following the six-month
anniversary of the date of his Separation from Service, provided that no
Severance Payment shall be made to Executive if the separation agreement and
release of claims referenced above have not become effective as of the six-month
anniversary of the date of your Separation from Service. Notwithstanding
anything contained in subsections 7.1 and 7.2 above, the Company shall have no
obligation to make any payment or offer any benefits to Executive under this
Section 7 if Executive Separates from Service prior to a Change in Control or if
he Separates from Service within twelve (12) months after a Change in Control
for Cause, death, Disability, retirement or voluntary resignation other than for
Good Reason or if he Separates from Service for any reason after twelve
(12) months following a Change in Control.

 

8.              NON-COMPETITION: NON-DISCLOSURE; INVENTIONS.

 

8.1                   Trade Secrets. Executive acknowledges that his employment
position with the Company is one of trust and confidence. Executive further
understands and acknowledges that, during the course of Executive’s employment
with the Company, Executive will be entrusted with access to certain
confidential information, specialized knowledge and trade secrets which belong
to the Company, or its subsidiaries, including, but not limited to, their
methods of operation and developing customer base, its manner of cultivating
customer relations, its practices and preferences, current and future market
strategies, formulas, patterns, patents, devices, secret inventions, processes,
compilations of information, records, and customer lists, all of which are
regularly used in the operation of their business and which Executive
acknowledges

 

6

--------------------------------------------------------------------------------


 

have been acquired, learned and developed by them only through the expenditure
of substantial sums of money, time and effort, which are not readily
ascertainable, and which are discoverable only with substantial effort, and
which thus are the confidential and the exclusive property of the Company and
its subsidiaries (hereinafter “Trade Secrets”). Executive covenants and agrees
to use his best efforts and utmost diligence to protect those Trade Secrets from
disclosure to third parties.  Executive further acknowledges that, absent the
protections afforded the Company and its subsidiaries in Section 7, Executive
would not be entrusted with any of such Trade Secrets. Accordingly, Executive
agrees and covenants (which agreement and covenant shall survive the termination
of this Agreement regardless of the reason) as follows:

 

8.1.1                     Executive will at no time take any action or make any
statement that will disparage or discredit the Company, any of its subsidiaries
or their products or services;

 

8.1.2                     During the period of Executive’s employment with the
Company and for 60 months immediately following the termination of such
employment, Executive will not disclose or reveal to any person, firm or
corporation other than in connection with the business of the Company and its
subsidiaries or as may be required by law, any Trade Secret used or useable by
the Company or any of its subsidiaries, divisions or Affiliates (collectively,
the “Companies”) in connection with their respective businesses, known to
Executive as a result of his employment by the Company, or other relationship
with the Companies, and which is not otherwise publicly available. Executive
further agrees that during the term of this Agreement and at all times
thereafter, he will keep confidential and not disclose or reveal to any person,
firm or corporation other than in connection with the business of the Companies
or as may be required by applicable law, any information received by him during
the course of his employment with regard to the financial, business, or other
affairs of the Companies, their respective officers, directors, customers or
suppliers which is not publicly available;

 

8.1.3                     Upon the termination of Executive’s employment with
the Company, Executive will return to the Company all documents, customer lists,
customer information, product samples, presentation materials, drawing
specifications, equipment and other materials relating to the business of any of
the Companies, which Executive hereby acknowledges are the sole and exclusive
property of the Companies or any one of them.  Nothing in this Agreement shall
prohibit Executive from retaining, at all times any document relating to his
personal entitlements and obligations, his Rolodex, his personal correspondence
files; and any additional personal property;

 

8.1.4                     During the term of the Agreement and, for a period of
three (3) months immediately following the termination of the Executive’s
employment with the Company, Executive will not: compete, or participate as a
shareholder, director, officer, partner (limited or general), trustee, holder of
a beneficial interest, employee, agent of or representative in any business
competing directly with the Companies without the prior written consent of the
Company, which may be withheld in the Company’s sole discretion; provided,
however, that nothing contained herein shall be construed to limit or prevent
the purchase or beneficial ownership by Executive of less than five percent of
any publicly traded security;

 

7

--------------------------------------------------------------------------------


 

8.1.5                     During the term of the Agreement and, for a period of
eighteen (18) months immediately following the termination of the Executive’s
employment with the Company, Executive will not:

 

8.1.5.1                       solicit or accept competing business from any
customer of any of the Companies or any person or entity known by Executive to
be or have been, during the preceding eighteen (18) months, a customer or
Prospective Customer of any of the Companies without the prior written consent
of the Company;

 

8.1.5.2                       encourage, request or advise any such customer or
Prospective Customer of any of the Companies to withdraw or cancel any of their
business from or with any of the Companies; or

 

8.1.6                     Executive will not during the period of his employment
with the Company and, subject to the provisions hereof for a period of eighteen
(18) months immediately following the termination of Executive’s employment with
the Company,

 

8.1.6.1                       conspire with any person employed by any of the
Companies with respect to any of the matters covered by this Section 7;

 

8.1.6.2                       encourage, induce or solicit any person employed
by any of the Companies to facilitate Executive’s violation of the covenants
contained in this Section 7;

 

8.1.6.3                       assist any entity to solicit the employment of any
Executive of any of the Companies; or

 

8.1.6.4                       employ or hire any Executive of any of the
Companies, or solicit or induce any such person to join the Executive as a
partner, investor, co-venturer, or otherwise encourage or induce them to
terminate their employment with any of the Companies.

 

8.2                   Executive expressly acknowledges that all of the
provisions of this Section 7 of this Agreement have been bargained for and
Executive’s agreement hereto is an integral part of the consideration to be
rendered by the Executive which justifies the rate and extent of the
compensation provided for hereunder.

 

8.3                   Executive acknowledges and agrees that a violation of any
one of the covenants contained in this Section 7 shall cause irreparable injury
to the Company, that the remedy at law for such a violation would be inadequate
and that the Company shall thus be entitled to temporary injunctive relief to
enforce that covenant until such time that a court of competent jurisdiction
either (a) grants or denies permanent injunctive relief or (b) awards other
equitable remedy(s) as it sees fit.

 

8.4                   Successors.

 

8.4.1                     Executive. This Agreement is personal to Executive
and, without the prior express written consent of the Company, shall not be
assignable by Executive, except that Executive’s rights to receive any
compensation or benefits under this Agreement may be transferred or disposed of
pursuant to testamentary disposition, intestate succession or a qualified
domestic relations order or in connection with a Disability.  This Agreement
shall inure to the benefit of and be enforceable by Executive’s estate, heirs,
beneficiaries, and/or legal representatives.

 

8

--------------------------------------------------------------------------------


 

8.4.2                     The Company. This Agreement shall inure to the benefit
of and be binding upon the Company and its successors and assigns.

 

8.5                   Inventions and Patents. The Company shall be entitled to
the sole benefit and exclusive ownership of any inventions or improvements in
products, processes, or other things that may be made or discovered by Executive
within the technological fields of interests while he is in the service of the
Company, and all patents for the same. During the Term, Executive shall do all
acts necessary or required by the Company to give effect to this section and,
following the Term, Executive shall do all acts reasonably necessary or required
by the Company to give effect to this section.  In all cases, the Company shall
pay all costs and fees associated with such acts by Executive.

 

9.              MISCELLANEOUS.

 

9.1                   Indemnification.  The Company and each of its subsidiaries
shall, to the maximum extent provided under applicable law, indemnify and hold
Executive harmless from and against any expenses, including reasonable
attorney’s fees, judgments, fines, settlements and other legally permissible
amounts (“Losses”), incurred in connection with any proceeding arising out of,
or related to, Executive’s employment by the Company, other than any such Losses
incurred as a result of Executive’s negligence or willful misconduct.  The
Company shall, or shall cause a third party to, advance to Executive any
expenses, including attorney’s fees and costs of settlement, incurred in
defending any such proceeding to the maximum extent permitted by applicable
law.  Such costs and expenses incurred by Executive in defense of any such
proceeding shall be paid by the Company or applicable third party in advance of
the final disposition of such proceeding promptly upon receipt by the Company of
(a) written request for payment; (b) appropriate documentation evidencing the
incurrence, amount and nature of the costs and expenses for which payment is
being sought; and (c) an undertaking adequate under applicable law made by or on
behalf of Executive to repay the amounts so advanced if it shall ultimately be
determined pursuant to any non-appealable judgment or settlement that Executive
is not entitled to be indemnified by the Company. The Company will provide
Executive with coverage under all director’s and officer’s liability insurance
policies which it has in effect during the Term, with no deductible to
Executive.

 

9.2                   Applicable Law.  Except as may be otherwise provided
herein, this Agreement shall be governed by and construed in accordance with the
laws of the State of New York, applied without reference to principles of
conflict of laws.

 

9.3                   Amendments.  This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors or legal representatives.

 

9

--------------------------------------------------------------------------------


 

9.4                   Notices.  All notices and other communications hereunder
shall be in writing and shall be given by hand-delivery to the other party or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

 

If to the Executive:

 

Kin Chan

 

If to the Company:

 

Thompson Designs, Inc.
1098 Hamilton Court

Menlo Park, California 94025

Fax: (650) 900-4130

 

With a copy to (which shall not constitute notice):

 

Ofsink, LLC
900 Third Avenue, 5th Floor
New York, New York 10022
Attn: Darren Ofsink
Fax: 646-224-9844

 

Or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notices and communications shall be effective
when actually received by the addressee.

 

9.5                   Withholding. The Company may withhold from any amounts
payable under the Agreement, such federal, state and local income, unemployment,
social security and similar employment related taxes and similar employment
related withholdings as shall be required to be withheld pursuant to any
applicable law or regulation.

 

9.6                   Severability. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, and any such provision which is not valid
or enforceable in whole shall be enforced to the maximum extent permitted by
law.

 

9.7                   Captions. The captions of this Agreement are not part of
the provisions and shall have no force or effect.

 

9.8                   Entire Agreement. This Agreement contains the entire
agreement among the parties concerning the subject matter hereof and supersedes
all prior agreements, understandings,

 

10

--------------------------------------------------------------------------------


 

discussions, negotiations and undertakings, whether written or oral, between the
parties with respect thereto.

 

9.9                   Survivorship.  The respective rights and obligations of
the parties hereunder shall survive any termination of this Agreement or the
Executive’s employment hereunder to the extent necessary to the intended
preservation of such rights and obligations.

 

9.10            Waiver.  Either Party’s failure to enforce any provision or
provisions of this Agreement shall not in any way be construed as a waiver of
any such provision or provisions, or prevent that party thereafter from
enforcing each and every other provision of this Agreement.

 

9.11            Joint Efforts/Counterparts.  Preparation of this Agreement shall
be deemed to be the joint effort of the parties hereto and shall not be
construed more severely against any party.  This Agreement may be signed in two
or more counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.

 

9.12            Representation by Counsel.  Each Party hereby represents that it
has had the opportunity to be represented by legal counsel of its choice in
connection with the negotiation and execution of this Agreement.

 

[Signature page follows]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

 

EXECUTIVE:

 

THOMPSON DESIGNS, INC.

 

 

a Nevada corporation

 

 

 

 

 

 

 

 

/s/ Kin F. Chan

 

By:

/s/ James R. Pekarsky

Name: Kin F. Chan

 

Name: James R. Pekarsky

 

 

Title: CEO

 

12

--------------------------------------------------------------------------------
